

116 S824 IS: Excellence in Mental Health and Addiction Treatment Expansion Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 824IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Stabenow (for herself, Mr. Blunt, Mr. Schumer, Ms. Ernst, Mr. Wyden, Mr. Gardner, Mr. Whitehouse, Mr. Sullivan, Ms. Klobuchar, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase the number of States that may conduct Medicaid demonstration programs to improve access
			 to community mental health services.
	
 1.Short titleThis Act may be cited as the Excellence in Mental Health and Addiction Treatment Expansion Act. 2.Community mental health services demonstration programSection 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended—
 (1)in paragraph (3)— (A)by striking Not more than and inserting Subject to paragraph (8), not more than; and
 (B)by striking 2-year and inserting 4-year; and (2)by adding at the end the following new paragraph:
				
 (8)Additional programsIn addition to the 8 States selected under paragraph (1), the Secretary shall, not later than 1 year after the date of enactment of the Excellence in Mental Health and Addiction Treatment Expansion Act, select 11 States (which shall not include any States selected under paragraph (1)) to participate in 2-year demonstration programs that meet the requirements of this subsection and represent a diverse selection of geographic areas, including rural and underserved areas..